     8:19-cv-02322-TLW       Date Filed 09/24/20       Entry Number 41     Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                       ANDERSON/GREENWOOD DIVISION

 Robert Lee Isom, Jr.,                             Case No. 8:19-cv-02322-TLW-JDA

               PLAINTIFF

        v.

 Warden Lewis, Captain Lasley, Lieutenant
 Kelly, Officer Kimball, Officer Lytes, Food                       Order
 Service Director Lim, Captain Harouff,
 Head Nurse Burgess, Nurse Practitioner
 Enloe,

               DEFENDANTS.




       Plaintiff Robert Lee Isom, Jr., proceeding pro se, filed this civil action pursuant

to 42 U.S.C. § 1983, alleging violations of his constitutional rights. ECF No. 1. The

Defendants filed a motion to dismiss for failure to state a claim or, in the alternative,

for summary judgment. ECF No. 26. The matter now comes before the Court for

review of the Report and Recommendation (Report) filed by the magistrate judge to

whom this case was assigned. ECF No. 38.

       After reviewing the Complaint and subsequent motions, the magistrate judge

issued a Roseboro Order advising Plaintiff of the summary judgment/dismissal

procedure and the possible consequences if Plaintiff failed to respond adequately and

timely to the motion. Despite the Roseboro explanation and two extensions of

Plaintiff’s deadline to respond, Plaintiff has failed to respond to the Defendants’

motion. In the Report, the magistrate judge recommends that Plaintiff’s case be

dismissed pursuant to Federal Rule of Civil Procedure 41(b). Plaintiff did not file


                                               1
     8:19-cv-02322-TLW      Date Filed 09/24/20    Entry Number 41     Page 2 of 2




objections to the Report, and this matter is now ripe for decision.

      The Court is charged with conducting a de novo review of any portion of the

Report to which a specific objection is registered, and may accept, reject, or modify,

in whole or in part, the recommendations contained in that Report. 28 U.S.C. § 636.

In the absence of objections to the Report, the Court is not required to give any

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198,

200 (4th Cir. 1983). In such a case, “a district court need not conduct a de novo review,

but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory

committee’s note).

      The Court has carefully reviewed the Report. For the reasons stated by the

magistrate judge, the Report, ECF No. 38, is ACCEPTED. This action is hereby

DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED.

                                         s/ Terry L. Wooten
                                         Terry L. Wooten
                                         Senior United States District Judge

September 24, 2020
Columbia, South Carolina




                                           2
